Gordon, J.
(dissenting).—I feel constrained to dissent from the conclusion reached by the majority in the foregoing opinion. The complaint in the action, after alleging that the defendant, a corporation, ob*508tained from the city of Vancouver a franchise to lay water pipes in and through its streets, also alleged that as a part of the consideration for said franchise said ordinance provided as follows:
“ Sec. 3. The said company its successors and assigns in consideration of said grant shall also during its continuance furnish water sufficient to supply the electric light stations of the city at a rate not to exceed five dollars per month for each station,” etc.
And it was stipulated in the court below:
“ That unless defendant [appellant] is bound to furnish to plaintiffs [respondents] water for $5 per month, then $15 is a reasonable price therefor.”
In my opinion the interpretation to be given to that section of the ordinance above quoted is that the reduced rate of $5 per month was to apply only to electric light stations of the city, that is, plants owned and operated by the city as distinguished from light plants operated by private firms or corporations for a profit. It seems to me that the city could not have been concerned in having water furnished to a particular party at a reduced rate, but it was contracting so as to keep down the cost and expense of its own business, which it was then conducting.
After the city leased its plant to the respondents the electric light stations were no longer “ electric light stations of the city.” within the meaning of those words as expressed in the ordinance.